DETAILED ACTION
The instant action is in response to application 5 July 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8-10, 12, 13, 15, 18, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Urcioli (US 9755630) in view of Pressman (US 5859756).
Urcioli teaches A power interrupter device (Fig. 3), comprising: a solid-state bidirectional switch (Q1, Q2) connected between an input terminal (drain/d1) and an output terminal (drain/d2) of the power interrupter device; and control circuitry  (see image below) configured to control the solid-state bidirectional switch, wherein the control circuitry comprises: driver circuitry configured to generate a regulated direct current (DC) voltage using current drawn from an input power source applied to the input terminal of the power interrupter device (the current sensing D3/D4 control the switches, which are tied to the input.  Also, broadly interpreted the common source reads on the limitation as well), and apply the regulated DC voltage to a control input of the solid-state bidirectional switch (the driver is connected to the gate) to place the solid-state birdirecitonal switch in an on state (this corresponds to steady state); and fault detection circuitry (D3, D4) configured to (i) sense a level of load current flowing in an electrical path between the input terminal and the output terminal (Fig. 7 shows the switch activating when the trip current is reached) of the power interrupter device , (ii) detect an occurrence of a fault condition based on the sensed load current level (See Fig. 7)l, and (iii) the driver circuitry shorts the control input of the solid-state bidirectional switch to place the solid-state bidirectional switch in a switched-off state, in response to detecting the occurrence of a fault condition (Col. 7, Lines 20-30 “The driver circuit maintains (latches) the solid-state power switches in the OFF-state after bipolar gate current is detected to avoid a possible oscillatory condition and/or a possible drain ”).
Urcioli does not explicitly teach wherein the input terminal is configured to couple to an alterating current power source, from the positvive and negative half-cycles of the AC power sorce when the AC power source is coupled  to the input terminal that the fault detection circuitry does not explicitly short the control input, but the fault detection circuitry causes the driver circuitry to short the control input of the solid-state bidirectional switch to place the solid-state bidirectional switch in a switched-off state.  
Pressman teaches A power interrupter device, comprising: a relay switch connected between an input terminal (202) and an output terminal  (output load) of the power interrupter device, wherein the input terminal is configured to couple to an alternating current (AC) power source (200, 202); and control circuitry (IC3) configured to control the relay switch (R1/R2), wherein the control circuitry comprises: driver circuitry (7812, IC1, C1) configured to generate a regulated direct current (DC) voltage (12V) using current drawn from positive and negative half-cycles of the AC power source when the AC power source is coupled to the input terminal of the power interrupter device, and apply the regulated DC voltage to place the solid-state bidirectional switch in an on state; and fault detection circuitry configured to (i) sense a level of load current flowing in an electrical path between the input terminal and the output terminal of the power interrupter device (Col. 2, line 47-, Col. 3 line 12 “A first reference voltage signal acts as the high set point while the second reference voltage signal acts as the low set point. An input signal voltage which is directly linearly proportional to the actual alternating current rms voltage being supplied to the power line monitor is provided as an input signal voltage to the operational amplifier for comparison to the first and second reference signals. When the input voltage signal exceeds either the low or high reference points set by the first and second reference voltage signals, a relay is energized which functions to open a main power relay, thus preventing power from flowing to the recreational vehicle electrical system.”), (ii) detect an occurrence of a fault condition based on the sensed load current level (see above), and (iii) couple the control input to a second terminal (closing the relay opens the switch, meaning the voltage value on Q1 must have changed from a prior value in order for the device to work) of the solid-state bidirectional switch to place the relay switch in an off state, in response to detecting the occurrence of the fault condition.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use AC input as disclosed in Pressman to use utility power.
As to claim 8, Urcioli in view of Pressman teaches wherein the control circuitry further comprises a forced turn-off control circuit configured to (i) receive an external control signal and (ii) couple the control input to a second terminal of the solid-state bidirectional switch to place the solid-state bidirectional switch in a switched-off state, in response to the external control signal (see image below, external trip).


    PNG
    media_image1.png
    462
    566
    media_image1.png
    Greyscale

As to claim 9, Urcioli in view of Pressman teaches wherein the forced turn-off control circuit comprises a second control switch having a first control terminal configured to receive the external control signal, a second terminal connected to a node in an electrical path between the input terminal and the output terminal of the power interrupter device, and a third terminal connected to the control input of the solid-state bidirectional switch (See image above.  The external trip with phototransistor/diode pair is similar to applicant’s item 318).
As to claim 10, Urcioli in view of Pressman teaches wherein the second control switch comprises a phototransistor device having a base terminal configure to receive an optical control signal, an emitter terminal connected to the node in the electrical path, and a collector terminal connected to the control input of the solid-state bidirectional switch.
As to claim 12, Urcioli in view of Pressman teaches wherein the solid-state bidirectional switch comprises a first metal-oxide-semiconductor field- effect transistor (MOSFET)  switch and a second MOSFET switch, the control input of the solid-state bidirectional switch comprises commonly connected gate terminals of the first and second MOSFET switches; and the second terminal of the solid-state bidirectional switch comprises source terminals of the first and second MOSFET switches. (see image above).
As to claim 13, Urcioli in view of Pressman teaches wherein the solid-state bidirectional switch is implemented in a single pole single throw configuration wherein the first and second MOSFET switches are serially connected in a hot line path between a first line input terminal and a first load output terminal of the power interrupter device (See image above).
As to claim 15, Urcioli teaches A method comprising: controlling a solid-state bidirectional switch, which is connected between an input terminal and an output terminal of the power interrupter device, to place the solid-state bidirectional switch in one of (i) a switched-on state to provide an electrical connection in an electrical path between the input terminal and the output terminal, and (ii) a switched-off state; wherein controlling the solid-state bidirectional switch comprises: generating a regulated direct current (DC) voltage using current drawn from an input power source applied to the input terminal of the power interrupter device, and applying the regulated DC voltage to a control input of the solid-state bidirectional switch; and detecting for a fault condition by (i) sensing a level of load current flowing in an electrical path between the input terminal and the output terminal of the power interrupter device, (iii) detecting an occurrence of a fault condition based on the sensed load current level, and (iii) shorting the control input of the solid-state bidirectional switch to place the solid-state bidirectional switch in a switched-off state, in response to detecting the occurrence of a fault condition (this is regarded as similar to the apparatus of claim 1.  Since the apparatus reads on the method, the item matching is similar).
Urcoli does not explicitly teach wherein the input terminal is configured to couple to an alterating current power source, from the positvive and negative half-cycles of the AC power sorce when the AC power source is coupled  to the input terminal that the fault detection circuitry does not explicitly short the control input, but the fault detection circuitry causes the driver circuitry to short the control input of the solid-state bidirectional switch to place the solid-state bidirectional switch in a switched-off state.  
Pressman teaches wherein: A method comprising: controlling a relay switch, which is connected between an input terminal and an output terminal of a power interrupter device, to place the relay switch in one of (i) an on state to provide an electrical connection in an electrical path between the input terminal and the output terminal, and (ii) an off state; wherein controlling the solid-state bidirectional switch comprises: generating a regulated direct current (DC) voltage using current drawn from  positive and negative half-cycles of an alternating current (AC) power source when the AC power source is coupled to the input terminal of the power interrupter device, and applying the regulated DC voltage to a control input of the relay switch to place the solid-state bidirectional switch in the on state; and detecting for a fault condition by (i) sensing a level of load current flowing in an electrical path between the input terminal and the output terminal of the power interrupter device, (iii) detecting an occurrence of  the fault condition based on the sensed load current level, and (iii) coupling the control input to a second terminal of the solid-state bidirectional switch to place the solid-state bidirectional switch the off state, in response to detecting the occurrence of the fault condition  (this is regarded as similar to the apparatus of claim 1.  Since the apparatus reads on the method, the item matching is similar).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use AC input as disclosed in Pressman to use utility power.
As to claim 18, Urcioli in view of Pressman teaches applying an optical control signal to activate an optical switch of the circuit interrupter; and shorting the control input of the solid-state bidirectional switch to place the solid-state switch in the switched-off state, in response the activation of the optical switch (see image above with external control signal).
As to claim 21, this is an apparatus claim with fewer limitations than claim 1 above, and is rejected for similar reasons.  
Claims 2, 16, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Urcioli (US 9755630) in view of Pressman (US 5859756) and Watase (JP 2012244716A).
As to claim 2, Urcioli in view of Pressman does not teach wherein the driver circuitry comprises voltage clamping circuit, wherein the voltage clamping circuit is configured to generate the regulated DC voltage, wherein the voltage clamping circuit comprises a capacitor and a Zener diode connected in parallel, wherein the regulated DC voltage comprises a Zener voltage of the Zener diode.
Watase teaches wherein the driver circuitry comprises voltage clamping circuit, wherein the voltage clamping circuit is configured to generate the regulated DC voltage, wherein the voltage clamping circuit comprises a capacitor and a Zener diode connected in parallel, wherein the regulated DC voltage comprises a Zener voltage of the Zener diode (Watase, Fig. 5, C3, 48, ZD5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use a voltage clamp as disclosed in Watase prevent spikes on the gate line. 
As to claim 16, Urcioli in ivew of Pressman does not disclose wherein generating the regulated DC voltage comprises applying current drawn from the input power source to charge a capacitor to a Zener voltage of a Zener diode connected in parallel with the capacitor, wherein the regulated DC voltage comprises the Zener voltage of the Zener diode.
Watase teaches wherein generating the regulated DC voltage comprises applying current drawn from the input power source to charge a capacitor to a Zener voltage of a Zener diode connected in parallel with the capacitor, wherein the regulated DC voltage comprises the Zener voltage of the Zener diode (Watase, Fig. 5, C3, 48, ZD5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use a voltage clamp as disclosed in Watase prevent spikes on the gate line. 
As to claim 22, this is an apparatus claim with fewer limitations than claim 2 above, and is rejected for similar reasons.  
Claims 3-7, 17, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Urcioli (US 9755630) in view of Pressman (US 5859756) Cavault (US 20050128657).
Urcoli in view of Pressman teaches  herein the fault detection circuitry comprises: serially connected between a first node and a second node in an electrical path between the input terminal and the output terminal of the power interrupter device (see cited lines in Pressman above).
Urcoili in view of Pressman does not teach a current sense resistor or an operational amplifier comprising differential input terminals connected to the first and second nodes across the sense resistor; and a first control switch having a control input connected to an output of the operational amplifier.
Cavault teaches wherein the fault detection circuitry comprises: a current sense resistor (16) serially connected between a first node (20) and a second node (12/26) in an electrical path between the input terminal and the output terminal of the power interrupter device (18); an operational amplifier (26) comprising differential input terminals connected to the first and second nodes across the sense resistor; and a first control switch  (32) having a control input connected to an output of the operational amplifier.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use a current sense resistor as disclosed in Cavault to provide a linear current signal.  
	Urcoli in view of Pressmand and Cavault teaches wherein the current sense resistor comprises a resistance that is no greater than about one milliohm.  it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	As to claim 5, Urcoli in view of Pressman and  Cavault teaches wherein the first control switch comprises bipolar junction transistor (BJT) device (Cavault  32 is a pnp transitor) having a base terminal connected to the output terminal of the operational amplifier, an emitter (32 emitter) terminal connected to the second node in the electrical path between the input terminal and the output terminal of the power interrupter device, and a collector (32 emitter) terminal connected to the control input (34) of the solid-state bidirectional switch.
	As to claim 6, Urcoli in view of Pressman does not teach wherein the fault detection circuitry comprises: a current sense resistor serially connected between a first node and a second node in an electrical path between the input terminal and the output terminal of the power interrupter device; a first control switch having a first terminal connected the first node in the electrical path, a second terminal connected to the second node in the electrical path, and a third terminal connected to connected to the control input of the solid-state bidirectional switch.
	Cavault teaches wherein the fault detection circuitry comprises: a current sense resistor  serially connected between a first node and a second node in an electrical path between the input terminal and the output terminal of the power interrupter device; a first control switch having a first terminal (emitter) connected the first node in the electrical path, a second terminal  connected to the second node in the electrical path, and a third terminal connected to connected to the control input of the solid-state bidirectional switch (Cavuluts Fig. 1 is similar to Fig. 3, items 314, 316).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use a current sense resistor as disclosed in Cavault to provide a linear current signal.  
	As to claim 7, Urcoli in view of Pressman Cavault teaches wherein the first control switch comprises bipolar junction transistor (BJT) device having a base terminal connected to the first node, an emitter terminal connected to the second node, and a collector terminal connected to the control input of the solid-state bidirectional switch (Cavuluts Fig. 1 is similar to Fig. 3, items 314, 316).
	As to claim 17, Urcioil in view of Pressman does not disclose wherein: sensing the level of load current flowing in the electrical path between the input terminal and the output terminal comprises sensing a voltage that is generated by a current sense resistor in response to the load current flowing in the electrical path through the current sense resistor; and detecting for the occurrence of a fault condition based on the sensed load current level, and shorting the control input of the solid-state bidirectional switch to place the solid-state bidirectional switch in a switched-off state, in response detecting the occurrence of a fault condition comprises: amplifying the sensed voltage to generate an amplified voltage; applying the amplified voltage to a control input of a first control switch; and activating the first control switch in response to the amplified voltage, wherein activation of the first control switch causes the shorting of the control input of the solid-state bidirectional switch.
	Cavault teaches wherein: sensing the level of load current flowing in the electrical path between the input terminal and the output terminal comprises sensing a voltage that is generated by a current sense resistor in response to the load current flowing in the electrical path through the current sense resistor; and detecting for the occurrence of a fault condition based on the sensed load current level, and shorting the control input of the solid-state bidirectional switch to place the solid-state bidirectional switch in a switched-off state, in response detecting the occurrence of a fault condition comprises: amplifying the sensed voltage to generate an amplified voltage; applying the amplified voltage to a control input of a first control switch; and activating the first control switch in response to the amplified voltage, wherein activation of the first control switch causes the shorting of the control input of the solid-state bidirectional switch  (Cavuluts Fig. 1 is similar to Fig. 3, items 314, 316).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use a current sense resistor as disclosed in Cavault to provide a linear current signal.  
	As to claim 23, this is regarded as similar to claim 3 above with fewer limitaitons and is rejected for similar reasons.
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Urcioli (US 9755630) in view of Pressman (US 5859756) and Yu (US 2008/0197699).
As to claim 11, Urcioli in view of Pressman does not teach further comprising an isolation circuit which is configured to shunt leakage current from a load circuit connected to the circuit interrupter, when the solid-state bidirectional switch is in a switched-off state.
Yu teaches further comprising an isolation (416) circuit which is configured to shunt leakage current from a load circuit (load) connected to the circuit interrupter, when the solid-state bidirectional switch the off state.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use a shunt disclosed in Yu to handle large energy inrushes..  
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Urcioli (US 9755630) in view of Pressman (US 5859756) and Nemir (US 7292419).
As to claim 14, Urcioli in view of PRessmandoes not teach wherein the solid-state bidirectional switch is implemented in a single pole single throw configuration wherein the first and second MOSFET switches are serially connected in a hot line path between a first line input terminal and a first load output terminal of the power interrupter device.
Nemir teaches wherein the solid-state bidirectional switch is implemented in a single pole single throw configuration wherein the first and second MOSFET switches are serially connected in a hot line path between a first line input terminal and a first load output terminal of the power interrupter device (32, 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to DPST disclosed in Nemir to increase the redundancy of the open circuit.  
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER M NOVAK/Primary Examiner, Art Unit 2839